AMY, J.,
dissenting.
|,1 respectfully dissent from the majority opinion as I would affirm the trial court’s ruling on the exception of res judicata in light of Holloway Drilling Equipment, Inc. v. Bodin, 12-355 (La.App. 3 Cir. 11/7/12), 107 So.3d 699, writ not considered, 13-251 (La.3/8/13), 109 So.3d 353. Given the broad language of the receipt and release agreement, as discussed in that underlying appeal, I find no distinction between the earlier proceeding and this matter brought against the defendant in his individual capacity.